DETAILED ACTION
Claims 1-10, and 13-18 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected without traverse to prosecute claims associated with Specie 4 related to Fig. 7 is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. The restriction is made Final. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because it is directed to non-statutory subject matter.
	Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101, The rationale for this finding is explained below: 
	the steps, for receiving, obtaining, and transmitting, cited in the independent method claims is not tied to a machine, composition of matter or manufacture; the claimed steps can be 
The above analysis is based on guidelines set forth by the machine or transformation test. The machine or transformation test remains an investigative tool and is useful starting point for determining whether a claimed invention is patent eligible process under 35 U.S.C. § 101. The Interim Bilski Guidance provides additional factors to aid in the determination of whether a claimed method meets the patent-eligibility or patent-ineligibility requirement.
These steps recite and describe mathematical relationships and algorithms, which has been found by the courts (e.g., Benson, Flook, Diehr, Grams) to be an abstract idea. 
These steps can be performed mentally, and are similar to the concepts identified as abstract ideas by the courts (e.g., using categories to organize and store information for transmission (Cyberfone) or comparing new and stored information and using rules to identify options in (SmartGene)).
All dependent claims base on the rejected independent claim are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) (CN 102377585 A) in view of another AAPA’ (WO 2011/063688 A1) (herein: Sun et al.).

For claims 1 and 13, AAPA discloses a network node comprising communication circuitry configured for transmitting from an antenna array, and processing circuitry operatively associated with the communication circuitry and configured (Fig 1) to: 
receive a policy information request comprising a subscription identifier, SID, identifying a subscription (claim 2 "A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified; B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile; C), the user initiates access request, the user initiates HTTP or other TCP access request;, " ("The invention still further relates to a kind of anti- addiction method of teenager's network that is applied in the said system, it comprises step A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified. B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile.Above-mentioned online user's information comprises user account number, IP address and both corresponding relation data thereof are used to surf the Net.	"),  
(claim 2 "A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified; B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile; C), the user initiates access request, the user initiates HTTP or other TCP access request;, " ("The invention still further relates to a kind of anti- addiction method of teenager's network that is applied in the said system, it comprises step A), user log-in authentication, oneself online account number and password of input carries out authentication after the subscriber dialing, by the IP authentication and accounting system of telecommunications user identity verified. B), internet information obtains in real time, the charging bag through collecting user's online in real time or obtain the information of user's online in real time through the interface of IP authentication and accounting system, and form online user profile.Above-mentioned online user's information comprises user account number, IP address and both corresponding relation data thereof are used to surf the Net.	"); 
after receiving the policy information request comprising the SID, determine the policy that is set as the active policy for the subscription identified by the SID (claim 2 "D), the analysis request packet, gather user's request data package in real time, user's visit destination is analyzed; E), judge whether to stop internet access, according to user capture attribute (like URL, time), carry out personalized strategy matching, need to judge whether the user to continue access internet then, be then to continue, wait for that next user initiates access request otherwise return step C;F), the return prevention page, to the filtration of visit information control, directly with the identity of user capture destination to user's return prevention page."); 
obtain the active policy; and in response to the policy information request, transmit a policy information response comprising the obtained active policy (claim 2 "D), the analysis request packet, gather user's request data package in real time, user's visit destination is analyzed; E), judge whether to stop internet access, according to user capture attribute (like URL, time), carry out personalized strategy matching, need to judge whether the user to continue access internet then, be then to continue, wait for that next user initiates access request otherwise return step C;F), the return prevention page, to the filtration of visit information control, directly with the identity of user capture destination to user's return prevention page.").
But AAPA doesn’t explicitly teach wherein a set of two or more policies are linked to the SID and one of the policies included in the set of policies is set as an active policy for the subscription.
However, Sun discloses wherein a set of two or more policies are linked to the SID and one of the policies included in the set of policies is set as an active policy for the subscription [0014, 0030-31];
Sun also discloses receive a policy information request comprising a subscription identifier, SID, identifying a subscription [0014, 0030-31].	 
 Since, all are analogous arts addressing a mobile communication system; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of AAPA and Sun to ensure successful billing between different functions and policies of the user, thus, improving record tracking for the telecommunication system.
(After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 3 and 15, AAPA, as modified by Sun, discloses receiving a first request to register a particular user, the request comprising the SID and a particular UID assigned to the user; and after receiving the first request, adding the particular UID to a set of UIDs linked with the SID (After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 4 and 16, AAPA, as modified by Sun, discloses receiving a second request to set a policy for the particular user, the request comprising the SID, the particular UID assigned to the user, and a particular user defined policy for the particular user; and after receiving the second request, storing the particular user defined policy so that the particular user defined policy is linked with the particular UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 5 and 17, AAPA, as modified by Sun, discloses receiving a first user service access request transmitted by a user terminal, the first service request comprising the particular UID and the SID; and after receiving the first user service access request, setting the particular UID as the active UID for the subscription (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claims 6 and 18, AAPA, as modified by Sun, discloses the policy information request comprises the active UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claim 7, AAPA, as modified by Sun, discloses determining the UID that is set as the active UID comprises: 
(AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

	For claim 8, AAPA, as modified by Sun, discloses determining the UID that is set as the active UID comprises: using the SID to access a database and obtain the active UID (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

(AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).

For claim 10, AAPA, as modified by Sun, discloses the user defined policies offer user specific policies and comprise user specific service authorization under the subscription in the communication network (AAPA’s Claims 5-6; After dialing, the user enters his online account and password for authentication, and the identity of the user is verified by Telecom’s IP authentication and billing system; 2)1. Real-time access to the user's Internet access information can be collected in real time through the user's Internet charging package, or through the IP authentication and accounting system interface to obtain online user information. Online user information mainly indicates the correspondence between user accounts and online IP addresses; 3)2. The user initiates an HTTP or other TCP access request; 4)2. Collect user's request data packets in real time (bypass mode) and analyze the user's access destination; 5). Personalized policy matching based on user access attributes (URL, time, etc.), whether to prevent users from accessing the Internet).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120084425 A1 - providing nested policy configuration in a communications network are disclosed. The method is performed at a policy charging and rules function (PCRF) node. According to one method, first policy profile information associated with a first identifier is obtained from a policy profile database, where the first identifier is associated with a first subscriber and where the first policy profile information includes a second identifier. Second policy profile information associated with the second subscriber is obtained, using the second identifier obtained with the first policy profile information, from the policy profile database.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/PAKEE FANG/
Primary Examiner, Art Unit 2642